DETAILED ACTION
The instant application having application No 17392094 filed on 08/02/2021 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 or 4 is incorporated into the independent claim 1, (ii) resolve double patenting rejection.
Claim 8 would be allowable if (i) claim 9 or 11 is incorporated into the independent claim 8, (ii) resolve double patenting rejection.
The claims 1 and 8 are have the conditional limitation “if access network device”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the following reason:

In claims 15-20, Applicant claims “A computer readable storage medium”. 
However, the computer readable storage medium does not necessarily exclude all types/forms of transitory medium. Thus, under the broadest reasonable interpretation standard, the computer readable storage medium excluding signals recited in claims 15-20  still covers other forms of transitory medium, the claims are rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. It is suggested that the claims be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.    Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 6, 9, 28-30 and 33-40 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent Application No. 16496254 (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on identification information that is able to uniquely identify the terminal device in a core network that the paging type is core network paging and vice versa.
For claim 1, Patent Application disclose a  communication method, comprising determining a paging type for a terminal device; generating a first message comprising information of the terminal device according to the paging type; and sending the first message to the terminal device; wherein the generating the first message comprising the information of the terminal device according to the paging type comprises the information of the terminal device comprised in the first message being identification information that is able to uniquely identify the terminal device in a core network if an access network device determines that the paging type is core network paging; or the information of the terminal device comprised in the first message being identification information that is able to uniquely identify the terminal device in an access network if the access network device determines that the paging type is access network paging(See Claim 1).
For claim 2, Patent Application disclose the identification information that is able to uniquely identify the terminal device in the access network is a radio network temporary identifier, RNTI, for access network paging (See Claim 1).
For claim 3, Patent Application disclose the method further comprises: receiving, by an access network device, data of the terminal device sent by the core network device (See Claim 1).
For claim 4, Patent Application disclose the identification information that is able to uniquely identify the terminal device in the core network is a system architecture evolution temporary mobile station identifier (S-TMSI) or an international mobile subscriber identity (MSI) of the terminal device (See Claim 6).
For claim 5, Patent Application disclose the information of the terminal device is configured for the terminal device by the access network device or the core network device, or the information of the terminal device is configured according to a protocol (See Claim 9). 
For claim 6, Patent Application disclose the first message is a paging message or a media access control (MAC) layer message (See Claim 2).
For claim 7, Patent Application disclose the first message comprises the RNTI, and is not scrambled by the RNTI (See Claim 1).
For claim 8, Patent Application disclose an access network device, comprising a processor, wherein the processor is used for determining a paging type for a terminal device according to the data of the terminal device; wherein the processor is further used for generating a first message comprising information of the terminal device according to the paging type; and sending the first message to the terminal device; wherein the processor is specifically used for the information of the terminal device comprised in the first message is identification information that is able to uniquely identify the terminal device in a core network if the access network device determines that the paging type is core network paging; or the information of the terminal device comprised in the first message is identification information that is able to uniquely identify the terminal device in an access network if the access network device determines that the paging type is access network paging(See Claim 28).
For claim 9, Patent Application disclose the identification information that is able to uniquely identify the terminal device in the access network is a radio network temporary identifier, RNTI, for access network paging (See Claim 28).
For claim 10, Patent Application disclose the access network device further comprises an input interface, wherein the input interface is used for receiving data of the terminal device sent by the core network device (See Claim 28).
For claim 11, Patent Application disclose the identification information that is able to uniquely identify the terminal device in the core network is a system architecture evolution temporary mobile station identifier (S-TMSD) or an international mobile subscriber identity (MSI) of the terminal device (See Claim 33).
For claim 12, Patent Application disclose the information of the terminal device is configured for the terminal device by the access network device or the core network device, or the information of the terminal device is configured according to a protocol (See Claim 36).
For claim 13, Patent Application disclose the first message is a paging message or a media access control (MAC) layer message (See Claim 29).
For claim 14, Patent Application disclose the first message comprises the RNTI, and is not scrambled by the RNTI (See Claim 28).
For claim 15, Patent Application disclose a computer readable storage medium, storing a computer program, wherein the computer program enables a computer to execute the method according to claim 1(See Claim 1).
For claim 16, Patent Application disclose a computer readable storage medium, storing a computer program, wherein the computer program enables a computer to execute the method according to claim 2(See Claim 1).
For claim 17, Patent Application disclose a computer readable storage medium, storing a computer program, wherein the computer program enables a computer to execute the method according to claim 3(See Claim 1).
For claim 18, Patent Application disclose a computer readable storage medium, storing a computer program, wherein the computer program enables a computer to execute the method according to claim 4(See Claim 1).
For claim 19, Patent Application disclose a computer readable storage medium, storing a computer program, wherein the computer program enables a computer to execute the method according to claim 5(See Claim 1).
For claim 20, Patent Application disclose a computer readable storage medium, storing a computer program, wherein the computer program enables a computer to execute the method according to claim 6(See Claim 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, 8, 12-13, 15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over LIANG et al. (US 20190313364, Oct. 10, 2019) in view of Wakabayashi et al. (US 20150341911, Nov. 26, 2015).

Regarding Claim 1, LIANG discloses a communication method, comprising determining a paging type for a terminal device (page 4, par (0065), line 1-10, determining, by a base station, a paging type of a paging for UE when it is necessary for the base station to initiate the paging for the UE);
generating a first message comprising information of the terminal device according to the paging type(page 4, par(0065), line 1-10, determining, by a base station, a paging type of a paging for UE when it is necessary for the base station to initiate the paging for the UE(generating first message), the paging type including an access network paging initiated by an access network or a core network paging initiated by a core network(generating first message with information)); and
sending the first message to the terminal device (page 2, par (0014), line 1-10, transmitting, by the base station, a paging message for determining the paging type to the UE (wherein terminal device is a UE)); 
the information of the terminal device comprised in the first message being identification information that is able to uniquely identify the terminal device in a core network if an access network device determines that the paging type is core network paging(page 2, par (0013), line 1-10, receiving, by a UE in an inactive state, a paging message for determining a paging type, the paging message being transmitted from a base station, the paging type including a core network paging initiated by a core network; determining, by the UE, the paging type corresponding to the paging message; and when the paging type corresponding to the paging message is the core network paging, updating, by the UE, the paging message); or
the information of the terminal device comprised in the first message being identification information that is able to uniquely identify the terminal device in an access network if the access network device determines that the paging type is access network paging(page 2, par (0013), line 1-10, receiving, by a UE in an inactive state, a paging message for determining a paging type, the paging message being transmitted from a base station, the paging type including an access network paging initiated by an access network determining, by the UE, the paging type corresponding to the paging message; the paging type including an access network paging initiated by an access network; and transmitting, by the base station, a paging message for determining the paging type to the UE).
LIANG discloses all aspects of the claimed invention, except the generating the first message comprising the information of the terminal device according to the paging type.
Wakabayashi is the same field of invention teaches the generating the first message comprising the information of the terminal device according to the paging type (page 21, par (0224), line 1-10, the second level paging message (MTC paging level 2(wherein paging type)) has sufficient transmission power to be received by the terminal device(information of the terminal device according to the paging type), and so the terminal device provides an appropriate response).
LIANG and Wakabayashi are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the generating the first message comprising the information of the terminal device according to the paging type the teaching of LIANG to include the sufficient transmission power to be received by the terminal device Wakabayashi  because it provides a reduced capability receiver unit with, classes of devices that are manufactured with a reduced capability.
Regarding Claim 3, LIANG discloses the method further comprises: receiving, by an access network device, data of the terminal device sent by the core network device(page 3, par (0042), line 1-5, receiving, by a UE a paging message (wherein UE is a terminal device a first message)) for determining a paging type, the paging message being transmitted from a base station, and the paging type including an access network paging initiated by an access network or a core network paging initiated by a core network).
Regarding Claim 5, LIANG discloses the information of the terminal device is configured for the terminal device by the access network device or the core network device, or the information of the terminal device is configured according to a protocol(page 3, par (0042), line 1-5, receiving, by a UE a paging message (wherein UE is a terminal device a first message)) for determining a paging type, the paging message being transmitted from a base station, and the paging type including an access network paging initiated by an access network or a core network paging initiated by a core network). 
Regarding Claim 6, LIANG discloses the first message is a paging message or a media access control (MAC) layer message (page 1, par (0005), line 1-5, Packet Data Convergence Protocol (PDCP)/Radio Link Control (RLC)/Media Access Control (MAC) layer; the transmission and reception of data between the UE and the network).
Regarding Claim 8, LIANG discloses an access network device, comprising a processor, wherein the processor is used for determining a paging type for a terminal device according to the data of the terminal device(page 4, par (0065), line 1-10, determining, by a base station, a paging type of a paging for UE when it is necessary for the base station to initiate the paging for the UE); 
and sending the first message to the terminal device(page 2, par (0014), line 1-10, transmitting, by the base station, a paging message for determining the paging type to the UE (wherein terminal device is a UE)); 
wherein the processor is specifically used for the information of the terminal device comprised in the first message is identification information that is able to uniquely identify the terminal device in a core network if the access network device determines that the paging type is core network paging(page 2, par (0013), line 1-10, receiving, by a UE in an inactive state, a paging message for determining a paging type, the paging message being transmitted from a base station, the paging type including a core network paging initiated by a core network; determining, by the UE, the paging type corresponding to the paging message; and when the paging type corresponding to the paging message is the core network paging, updating, by the UE, the paging message); or
the information of the terminal device comprised in the first message is identification information that is able to uniquely identify the terminal device in an access network if the access network device determines that the paging type is access network paging(page 2, par (0013), line 1-10, receiving, by a UE in an inactive state, a paging message for determining a paging type, the paging message being transmitted from a base station, the paging type including an access network paging initiated by an access network determining, by the UE, the paging type corresponding to the paging message; the paging type including an access network paging initiated by an access network; and transmitting, by the base station, a paging message for determining the paging type to the UE).
LIANG discloses all aspects of the claimed invention, except wherein the processor is further used for generating a first message comprising information of the terminal device according to the paging type.
wherein the processor is further used for generating a first message comprising information of the terminal device according to the paging type (page 4, par(0065), line 1-10, determining, by a base station, a paging type of a paging for UE when it is necessary for the base station to initiate the paging for the UE(generating first message), the paging type including an access network paging initiated by an access network or a core network paging initiated by a core network(generating first message with information)).
LIANG and Wakabayashi are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the generating the first message comprising the information of the terminal device according to the paging type the teaching of LIANG to include the sufficient transmission power to be received by the terminal device Wakabayashi  because it provides a reduced capability receiver unit with, classes of devices that are manufactured with a reduced capability.
Regarding Claim 10, LIANG discloses the access network device further comprises an input interface, wherein the input interface is used for receiving data of the terminal device sent by the core network device(page 3, par (0042), line 1-5, receiving, by a UE a paging message (wherein UE is a terminal device a first message)) for determining a paging type, the paging message being transmitted from a base station, and the paging type including an access network paging initiated by an access network or a core network paging initiated by a core network).
Regarding Claim 12, LIANG discloses the information of the terminal device is configured for the terminal device by the access network device or the core network device, or the information of the terminal device is configured according to a protocol(page 3, par (0042), line 1-5, receiving, by a UE a paging message (wherein UE is a terminal device a first message)) for determining a paging type, the paging message being transmitted from a base station, and the paging type including an access network paging initiated by an access network or a core network paging initiated by a core network).
Regarding Claim 13, LIANG discloses the first message is a paging message or a media access control (MAC) layer message (page 1, par (0005), line 1-5, Packet Data Convergence Protocol (PDCP)/Radio Link Control (RLC)/Media Access Control (MAC) layer; the transmission and reception of data between the UE and the network).
Regarding Claim 15, LIANG discloses a computer readable storage medium, storing a computer program, wherein the computer program enables a computer to execute the method according to claim 1(page 7, par (0095), line 1-5, computer program instructions used to implement each of the work flows and  blocks in the flow charts and the block diagrams, and the combination of the work flows and blocks in the flow charts and the block diagrams).
Regarding Claim 17, LIANG discloses a computer readable storage medium, storing a computer program, wherein the computer program enables a computer to execute the method according to claim 3(page 7, par (0095), line 1-5, computer program instructions used to implement each of the work flows and  blocks in the flow charts and the block diagrams, and the combination of the work flows and blocks in the flow charts and the block diagrams).
Regarding Claim 19, LIANG discloses a computer readable storage medium, storing a computer program, wherein the computer program enables a computer to execute the method according to claim 5(page 7, par (0095), line 1-5, computer program instructions used to implement each of the work flows and  blocks in the flow charts and the block diagrams, and the combination of the work flows and blocks in the flow charts and the block diagrams).
Regarding Claim 20, LIANG discloses a computer readable storage medium, storing a computer program, wherein the computer program enables a computer to execute the method according to claim 6(page 7, par (0095), line 1-5, computer program instructions used to implement each of the work flows and  blocks in the flow charts and the block diagrams, and the combination of the work flows and blocks in the flow charts and the block diagrams). 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Cai et al. (US 20200092845, Mar. 19, 2020) teaches Paging Message Sending and Receiving Methods, Terminal, and System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-39433943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464